                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 AARON JEWANN ROBINSON,

                Plaintiff,                                  CIVIL ACTION NO.: 6:19-cv-53

        v.

 JAVAKA JOHNSON; and CO HUGGINS,

                Defendants.


                                            ORDER

       The Court has conducted an independent and de novo review of the entire record and

concurs with the Magistrate Judge’s Report and Recommendation. (Doc. 61.) Plaintiff filed

Objections to this Report and Recommendation. (Doc. 64.)

       The Magistrate Judge recommended the Court grant Defendants’ Motion to Strike,

(doc. 44), and direct the Clerk of Court to strike Plaintiff’s Motion for Summary Judgment,

(doc. 40). The Magistrate Judge’s recommendation was based on his finding that Plaintiff’s

Motion for Summary Judgment was untimely and Plaintiff did not make an affirmative showing

of excusable neglect. (Doc. 61, pp. 3–4). The Magistrate Judge also concluded the Court should

strike Plaintiff’s summary judgment motion because it failed to comply with the Court’s Local

Rules requiring a statement of material facts. (Id. at p. 4.) Indeed, Plaintiff failed to explain the

untimeliness or provide a statement of material facts in his response to Defendants’ Motion.

(Doc. 59.)

       In his Objections, Plaintiff explains, for the first time, his Motion for Summary Judgment

was late because he had been transferred several times around the time it was due and that delayed
the delivery of his legal mail. (Doc. 61, p. 2.) However, objections to a report and recommendation

are not a proper vehicle “through which to make new allegations or present additional evidence.”

See Williams v. McNeil, 557 F.3d 1287, 1290-91 (11th Cir. 2009) (determining a district court

does not abuse its discretion when it refuses to consider arguments not presented to the magistrate

judge). Plaintiff had an opportunity to show excusable neglect in his response to Defendants’

motion to strike and failed to do so. Moreover, Plaintiff’s explanation does not demonstrate

excusable neglect. Plaintiff fails to show how any delay in receiving legal mail would cause him

delay in submitting his own motion.

       Further, even if Plaintiff’s now-offered explanation constituted excusable neglect, Plaintiff

still has not addressed his failure to provide a separate statement of material facts. The Magistrate

Judge correctly concluded Plaintiff’s failure to comply with Local Rule 56.1 provides another,

separate basis to strike his Motion for Summary Judgment, and the Court discerns no error in the

Magistrate Judge’s analysis. (Doc. 61 at 4; see also Doc. 40.)

       Accordingly, the Court OVERRULES Plaintiff’s Objections and ADOPTS the Magistrate

Judge’s Report and Recommendation as the opinion of the Court.               The Court GRANTS

Defendant’s Motion to Strike, (doc. 44), and DIRECTS the Clerk of Court to STRIKE Plaintiff’s

Motion for Summary Judgment, (doc. 40).

       SO ORDERED, this 12th day of July, 2021.




                                       R. STAN BAKER
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




                                                 2
